DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9 are pending and are currently under examination. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose or adequately suggest a method for post-treating a rapidly-solidified metal strip, comprising conveying a metal strip through a conveyance system, the metal strip having a composition of Fe100-a-b-c-d-x-y-zCuaNbbMcTdSixByZz and up to 1 atomic percent impurities, wherein M is one or more of the elements Mo, Ta or Zr, T is one or more of the elements V, Mn, Cr, Co or Ni; and Z is one or more of the elements C, P, Ge; and 0 atomic percent ≤ a <1.5 atomic percent, 0 atomic percent ≤ b < 2 atomic percent, 0 atomic percent ≤ (b+c) < 2 atomic percent, 0 atomic percent ≤ d < 5 atomic percent, 10 atomic percent < x < 18 atomic percent, 5 atomic percent < y < 11 atomic percent, and 0 atomic percent ≤ z < 2 atomic percent, the conveyance system including a tension roller assembly and a tensioning assembly, wherein the tension roller assembly includes a single drive roller and a freely rotating pressing roller; and the conveying step includes conveying the metal strip between the tensioning assembly and the tension roller to continuously post-treat the metal strip under tension. The closest prior art to Francoeur et al. (CN ‘523) discloses an apparatus, method and system for transferring of a ferromagnetic metal  wherein the system includes . 

Claims 4-9 are allowed
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 4, the prior art does not disclose or adequately suggest a method for post-treating a rapidly-solidified metal strip, comprising the steps of: inserting a metal strip into a tensioning assembly before a post-treatment region in space and time; bridging the distance between the tensioning assembly and the tension roller assembly amid the insertion of the metal strip into the tension roller assembly, after a post-treatment region in space and in time; conveying the metal strip between the tensioning assembly and the tension roller assembly, wherein the metal strip is conveyed over an angle of wrap α on the drive roller and, in relation to the drive roller, the pressing roller is arranged at a contact point of the metal strip that defines an end of an angle of wrap α; and post-treating the metal strip under tensile stress between the tensioning assembly and the tension roller assembly with continuous conveyance of the metal strip through the tensioning assembly and the tension roller assembly. Li et al. (‘428) relates to an apparatus in which a roller is an insulated roller and spring biased rollers, but fails to disclose a drive roller. Francoeur et al. (CN ‘523) discloses an apparatus, method and system for transferring of a ferromagnetic metal  wherein the system includes an apparatus for securing a free end of a ribbon roll including a reel onto which the ribbon roll is mounted and a ribbon retention mechanism having retaining elements movable between a retaining position in which 

                                                         Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application has been amended as follows:
This US divisional patent application claims priority to US patent application no. 15/051,445, filed February 23, 2016, now US patent no. 10,538,822, which claims priority to German patent application no. 10 2015 102 765.8, filed February 26, 2015, the entire content of which is incorporated herein by reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796